If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                              STATE OF MICHIGAN

                              COURT OF APPEALS



In re Attorney Fees of JOHN W. UJLAKY.


 PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                        February 25, 2020
                 Plaintiff,

 v                                                                      No. 347432
                                                                        Eaton Circuit Court
 MARIA ANN MURPHY,                                                      LC No. 2017-020172-FH

                 Defendant,

 and

 JOHN W. UJLAKY,

                 Appellant.


Before: BORRELLO, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

        Attorney John W. Ujlaky appeals as of right the trial court’s order denying in part his
request for appellate attorney fees. We reverse the trial court’s order and remand the matter to the
court with instructions to either (1) award all the fees requested by counsel, or (2) articulate on the
record, to the extent that fees are denied, its basis for concluding that such fees are not reasonable.

        The trial court appointed Ujlaky as appellate counsel to represent defendant. Subsequently,
Ujlaky submitted a Michigan Appellate Assigned Counsel System (MAACS) Statement of Service
and Order for Payment of Court Appointed Counsel voucher to the trial court requesting attorney
fees in the amount of $1,712 (42.8 hours at the hourly rate of $40) and out-of-pocket expenses of
$174.75. The trial court approved payment of $628 in attorney fees and $174.25 in expenses, a
total of $802.75. The trial court reduced the time of services rendered by 27.1 hours, but did not
provide an explanation regarding why it approved payment of $628 in attorney fees or why it
denied Ujlaky’s request for the additional $1,084 in attorney fees. This appeal followed.


                                                 -1-
         We review for an abuse of discretion a trial court’s determination regarding the
reasonableness of compensation for services and expenses of court-appointed attorneys. In re
Foster Attorney Fees, 317 Mich. App. 372, 375; 894 NW2d 718, 720 (2016). A trial court abuses
its discretion when its decision falls outside the range of reasonable and principled outcomes. Id.

        The trial court failed to address the reasonableness of the attorney fees that Ujlaky
requested but was not awarded. Accordingly, we reverse the trial court’s order and remand with
the instruction that “the trial court shall either award the requested fees, or articulate on the record
its basis for concluding that such fees are not reasonable.” In re Ujlaky Attorney Fees, 498 Mich.
890; 869 NW2d 624 (2015). In assessing the reasonableness of the attorney fees requested by
Ujlaky, we direct the trial court to take into consideration our decisions in In re Mullkoff Attorney
Fees, 176 Mich. App. 82, 85-88; 438 NW2d 878 (1989), and In re Jamnik Attorney Fees, 176 Mich
App 827, 831-832; 440 NW2d 112 (1989).

        We reverse and remand for proceedings consistent with this opinion. We do not retain
jurisdiction.

                                                               /s/ Stephen L. Borrello
                                                               /s/ Patrick M. Meter
                                                               /s/ Michael J. Riordan




                                                  -2-